           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

LASHANDA CALVIN                                             PLAINTIFF

v.                        No. 2:18-cv-85-DPM

SHELTER MUTUAL INSURANCE
COMPANY                                                  DEFENDANT

                                ORDER
     1. Motion in limine, NQ 30, partly granted and partly denied. The
Court won't allow testimony about Smith's injuries or the insurance
documents. Claims based on Smith's injuries were dismissed. And
Calvin's insurance coverage isn't disputed. Smith, however, can give
brief testimony describing the accident as he experienced it.         That
testimony could be relevant on Calvin's injuries.
     2. The Court notes Shelter's embedded motion to exclude the
Memphis Police Crash Report. NQ 39 at 1. By 28 January 2020, Calvin
must respond to this motion and file a copy of the report for the Court's
review.
     So Ordered.


                                       D .P. Marshall Jr.
                                       United States District Judge
